DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Figure 1 each drawing should have its own separate figure number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

Step 1 of the USPTO’s eligibility analysis entails considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. 
Claims 1-9  are directed to  an method and claims 10-18 are directed to a system.  As such, the claims are directed to a statutory category of invention.

If the claim recites a statutory category of invention, the claim requires further analysis in Step 2A. Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance is a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Claim 1 recites  the abstract limitations fiber optics data and  performing objection detection by detecting object like event in the fiber optics data. These limitations, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting “a processing device” that the method steps are performed by a processor, nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.
Claim 10 recites  the abstract limitations of fiber optic data and  performing objection detection by detecting object like event in the fiber optics data. These limitation, as drafted, are a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind, or by a human using pen and paper, and therefore recite mental processes. More specifically, other than reciting  one or more processors, memory and one or more programs stored in the memory including instructions  executed by one or more processor , nothing in the claim element precludes the aforementioned steps from practically being performed in the human mind, or by a human using pen and paper. The mere recitation of a generic computer does not take the claim out of the mental process grouping.  Thus, the claim recites an abstract idea.

If the claim recites a judicial exception (i.e., an abstract idea enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance, a law of nature, or a natural phenomenon), the claim requires further analysis in step 2A Prong Two. In step 2A Prong Two, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
 Claim 1 recites one or more computer processors. Claim 10 recites one or more processors, memory and one or more programs and  which are used to  perform the abstract limitation of claims 1 and 16 (see above).  The one or more computer processors , one or more processors, memory and one or more programs are generic computer components that  are recited at a high level of generality, and, as applied, are  tools used in their ordinary capacity to perform operations of claims 1 and 10 and therefore amounts to “apply it.”   The claimed computer components are recited at a high level of generality and are merely invoked as tool to perform the abstract idea.  
Claims 1 and 10 recites  the additional element of receiving fiber optics data which amounts to insignificant extra-solution activity i.e. pre-solution activity. Claims 1 and 10 further recite the additional element of sending instructions to a hydraulic fracturing system based on the objection detection which amounts to insignificant extra-solution activity i.e. post solution activity. 
Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

If the additional elements do not integrate the exception into a practical application in step 2A Prong Two, then the claim is directed to the recited judicial exception, and requires further analysis under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
As discussed above, with respect to claims 1 and 10,  the additional elements ( one or more computer processors, one or more processors, memory and one or more programs) amount to mere tools to perform the abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
As discussed above, the additional elements of  receiving fiber optics data and sending instruction to a hydraulic fracturing system based on the objection detection amounts  to insignificant extra-solution activity. The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here).
Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  

Referring to claims 2 and 11, further characterizing the fiber optic data to distributed acoustic sensing (DAS) data or distributed strain sensing (DSS) data  merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
Referring to claims 3 and 12, the limitation of the objection detection is performed by template matching merely narrows the previously recited abstract idea limitations. For the reasons described above with respect to claims 1 and 10, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea
Referring to claims 4-6 and 13-16, the additional element of object detection is machine learning  that uses you-only-look-once (YOLO) convolutional neural network (CNN) are mere instructions to perform the abstract idea, because the additional element does no more than merely invoke computers or machinery as a tool to perform an existing process. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)  (use of mathematical algorithm ,such as machine learning, being applied on a general purpose computer  is considered to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process).   Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
	Referring to claims 7 and 16,  the limitation of the object detection is performed by inversion of the fiber optics data under its broadest reasonable interpretation, represent both mental processes and mathematical concepts. The mere recitation of a generic computer does not take the claim out of the mathematical concepts grouping. Thus, the claims recites an abstract idea. Similar to claims 1 and 10 this recitation does not provide a practical application of the abstract idea, and is not significantly more.
	Referring to claims 8 and 17, the limitation of the instructions are to reduce at least one of injection volume or injection rate  does not meaningfully integrated into a practical application, or significantly more than the abstract idea.  As the limitation is just merely further defining  the instructions that are sent. As noted above in reference to claims 1 and 10, sending instructions to a hydraulic fracturing system based on the objection detection amounts  to insignificant extra-solution activity. The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  
	Referring to claims 9 and 18, the limitation of the instructions are to stop injection does not meaningfully integrated the judicial exception into a practical application, or significantly more than the abstract idea.  As the limitation is just merely further defines the instructions that are sent. As noted above in reference to claims 1 and 10, sending instructions to a hydraulic fracturing system based on the objection detection amounts  to insignificant extra-solution activity. The Symantec, TLI, OIP Techs. and buySAFE court decisions cited in MPEP 2106.05(d)(II) indicate that mere receiving or transmitting data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4,8,10,11,13, 17 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Mazrooee et al. 20210389173 .
Referring to claims 1 and 10, Mazrooee discloses a computer system for preventing wellbore interactions between wells in the earth's subsurface, comprising: one or more processors ( see fig. 6, 602)); 8Atty Docket No. T-11244 memory (604); and one or more programs (608) , wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions that when executed by the one or more processors cause the system to: a. receive, at one or more processors, fiber optics data ( see paragraph 0024, receives acoustic data,  from distributed acoustic sensor 102 which is a fiber optic sensor, see paragraph 0021); b. perform object detection by detecting, via the one or more processors, object-like events in the fiber optics data ( see paragraph 0033 determines different events such whether each fractures are receiving the same amount of fluid); and c. send instructions to a hydraulic fracturing system based on the object detection (see paragraph 0027, based on determination signals are sent to control the hydraulic fracturing operation). 
Referring to claims  2 and 11, Mazrooee discloses the fiber optics data is distributed acoustic sensing (DAS) data ( see paragraph 0017).
Referring to claims 4 and 13,  Mazrooee discloses the object detection is performed by a machine-learning method (see paragraph 0027).
Referring to claim 8 and 17,  Mazrooee disclose  instructions are to reduce injection rate (see paragraph 0047 reduce flow rate).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazrooee et al. 20210389173 in view of Langnes 20190120044.
Referring to claims 3 and 12, Mazrooee does not disclose  the object detection is performed by template matching.  Langnes teaches that template matching is another means for objection detection (see paragraph 0102, “The matching of the frequency domain features to the event signatures can be accomplished in a number of ways. In some embodiments, a direct matching of the frequency domain features to the event signature thresholds or ranges can be performed across a plurality of frequency domain features” ).  As both Mazrooee and Langnes teach object detection means, it would be obvious to substitute one method of objection detection for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Mazrooee to have the object detection performed by template matching in view of the teachings of Langnes because it would be obvious to substitute one method of objection detection for another. 

Claim(s) 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazrooee et al. 20210389173 in view of Yin et al.  20220010675.
Referring to claims 5-6 and 14-15, Mazrooee discloses the machine learning method but does not specifically disclose  the method uses a you-only-look-once (YOLO) convolutional neural network (CNN).   Yin teaches that you-only-look-once (YOLO) convolutional neural network (CNN) is a type of machine learning (see paragraph 0025).  As both Mazrooee and Yin  teach object machine learning methods, it would be obvious to substitute one machine learning method for another. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Mazrooee to use a you-only-look-once (YOLO) convolutional neural network (CNN) in view of the teachings of Yin because it would be obvious to substitute one method of machine learning for another. 

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazrooee et al. 20210389173 in view of Potty 20210131254.
Referring to claims 3 and 12, Mazrooee does not disclose  the object detection is performed by inversion of the fiber optics data.  Potty teaches that inversion of fiber optics data is another means for objection detection (see paragraph 0031, data used in inversion model to detect fracture growth).  As both Mazrooee and Potty teach object detection means, it would be obvious to substitute one method of objection detection for another.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Mazrooee to have the object detection  performed by inversion of the fiber optics data in view of the teachings of Potty because it would be obvious to substitute one method of objection detection for another. 

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazrooee et al. 20210389173.
Referring to claim 9 and 18,  Mazrooee does not disclose  instructions are to reduce to stop injection. However, Mazrooee does disclose the instructions include modifying the  injection rate (see paragraph 0013).  It would be advantageous to stop the injection if the fracture is growing in an undesirable area.  Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the method and system disclosed by Mazrooee to instructions are to reduce to stop injection if the fracture is growing in a undesirable area.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dusterhoft et al.  20140278316, Jin et al. 20170260854,  and Jin et al. 20200309982  all disclose  performing object detection of fiber optics data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA WRIGHT whose telephone number is (571)272-7027. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571- 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Giovanna Wright/Primary Examiner, Art Unit 3672